UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                              No. 98-20826
                            Summary Calendar


                            C. EARLINE BEAM,

                                                    Plaintiff-Appellant,


                                 VERSUS


                 PASADENA INDEPENDENT SCHOOL DISTRICT,

                                                     Defendant-Appellee.




             Appeal from the United States District Court
                  for the Southern District of Texas
                            (H-97-CV-1594)

                             March 16, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judge.

PER CURIAM:*

     C. Earline Beam ("Beam") sued her former employer, Pasadena

Independent School District ("PISD"), in May 1997, alleging claims
against PISD for sex discrimination and/or retaliation under 42

U.S.C. § 2000-e ("Title VII"); for age discrimination under the Age

Discrimination    and   Employment   Act,   29   U.S.C.   §   621,   et   seq.

("ADEA"); and for due process violations under the Fourteenth

Amendment.     In February 1998, PISD moved for partial summary


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
judgment and Beam withdrew her age discrimination and due process

claims.   PISD then moved for summary judgment on Beam’s remaining

claims and the district judge granted summary judgment dismissing

all of Beam’s claims.   Beam timely filed this appeal.

     We have carefully reviewed the briefs, the record excerpts and

relevant portions of the record itself.   For the reasons stated by

the district judge in her Memorandum Opinion and Order entered

August 7, 1998, we AFFIRM the Final Judgment entered on the same

date which grants PISD’s motion for summary judgment.

          AFFIRMED.




                                 2